IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John T. Juskowich and                :
Nancy Albanese,                      :
                   Appellants        :
                                     :
            v.                       :    No. 536 C.D. 2016
                                     :
Washington Township Zoning           :
Hearing Board, Greene County,        :
Pennsylvania                         :


                                  ORDER


             NOW, June 19, 2017, having considered appellants’ application for

reargument and appellee EQT Production Company’s answer in response thereto,

the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge